— Per Curiam :
We concur entirely in the decree of the Court below upon the master’s report. No bad faith in the appellees was pretended. The articles of dissolution gave them an unlimited discretion in settling with debtors. The firm had been in the habit of selling on credit. The appellees were equally interested with the appellants in all sales, and though the sale in question may have been an error, it was but an error in judgment, and it would be a *407harsh rule to apply to them, acting without compensation, to hold them responsible for such an error.
Decree affirmed and appeal dismissed at the costs of the appellants.